On Motion for Rehearing.
The case is before us on appellant’s motion for rehearing. It is insisted that, because of certain language in our juvenile statutes indicating the duty of the trial judge, in case he be satisfied from the evidence before him that the accused is under 17 years of age, to remit the case to the juvenile court, we erred in our opinion in concluding that it was not error for the trial court in the instant case to have proceeded to try this appellant as an ordinary felon instead of sending his case to the juvenile court.
This appellant was represented by counsel of his own choosing, and was accompanied at the time of the trial by at least one of his parents, and did not see fit to file a sworn statement of his age, or request in any way that his case be sent to the juvenile court. In such case it appears beyond question, and according to all of the decisions of this court, that the trial court is not required to send such case to the juvenile court. It is settled that the accused may waive his right to be tried as a juvenile and may proceed to trial under our ordinary felony statutes. Believing that no error appears in our former opinion, the motion will be overruled.